Title: To John Adams from United States House of Representatives, 20 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 20, 1790
				
				The House of Representatives have passed a bill, entitled “An act to enable the officers and soldiers of the Virginia line, on continental establishment, to obtain titles to certain lands lying north-west of the river Ohio, between the Little Miami and Sciota;”The Speaker of the House of Representatives having signed several enrolled bills, I am directed to bring them to the Senate, for the signature of the Vice President;The President of the United States has notified the House of Representatives, that he has approved of and affixed his signature to “An act imposing duties on the tonnage of ships or vessels,” and to “An act for the government and regulation of seamen in the merchants’ service.”
				
					
				
				
			